Order entered October 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00248-CR

                      WALTER LEE JACOBS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 5
                           Dallas County, Texas
                   Trial Court Cause No. F17-76682-L

                                     ORDER

      We REINSTATE the appeal.

      The Court abated this appeal after appellant failed to file a brief. The trial

court conducted a hearing to determine why the brief was not filed, but the trial

court did not make any findings.

      Before the Court is appellant’s October 11, 2022 motion to reinstate the

appeal and motion to extend the time to file appellant’s brief. Appellant has
tendered a brief with the motions. We GRANT the motions and ORDER

appellant’s brief received with the motions filed as of the date of this order.


                                                /s/   LANA MYERS
                                                      JUSTICE




                                          –2–